[PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                 No. 10-13211                  JULY 30, 2010
                           ________________________             JOHN LEY
                                                                  CLERK
                    D. C. Docket No. 4:10-cv-00283-RH-WCS

RICHARD L. SCOTT,


                                                               Plaintiff-Appellant,

                                      versus

DAWN K. ROBERTS,
In Her Official Capacity as Interim Secretary
of State of the State of Florida,

                                                              Defendant-Appellee,

IRA WILLIAM McCOLLUM, JR.,
                                                    Intervenor-Defendant-Appellee.


                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                  (July 30, 2010)

Before DUBINA, Chief Judge, PRYOR and MARTIN, Circuit Judges.
PRYOR, Circuit Judge:

      In this emergency appeal from the denial of a motion for a preliminary

injunction, Richard Scott, who is a candidate for the Republican Party for

Governor of the State of Florida, asks that we preliminarily enjoin the enforcement

of a provision of the Florida Election Campaign Financing Act that he contends

violates his rights, under the First and Fourteenth Amendments, to spend unlimited

sums of his personal funds and private donations to his campaign in furtherance of

his candidacy. To date, Scott, who has never run for public office and is largely

self-funding his campaign, has spent more than $21 million in the Republican

primary to defeat his main opponent, Bill McCollum, the current Attorney General

of Florida, who is participating in the public campaign financing system of Florida,

which provides participating candidates with matching public funds to spend on

their campaigns. That system also provides participating candidates like

McCollum with a subsidy when a nonparticipating opponent spends in excess of

$2 for each registered Florida voter, which for this election means almost $25

million. Fla. Stat. §§ 106.34, 106.355.

      On July 7, as his campaign expenditures were rapidly approaching the $25

million threshold, Scott filed a complaint in the district court and asked the court to

enjoin preliminarily the operation of the excess spending subsidy. Scott argued



                                           2
that, under Davis v. Federal Election Commission, 554 U.S. - - , 128 S. Ct. 2759

(2008), the excess spending subsidy severely burdened his First Amendment rights

and was not justified by a compelling state interest. The Interim Secretary of State,

as the defendant in her official capacity, and McCollum, as an intervenor in his

individual capacity, defended the excess spending subsidy.

        The district court promptly convened a hearing for Scott’s motion,

carefully weighed the competing arguments, and agreed with the first part of

Scott’s complaint, but the district court concluded that the excess spending subsidy

indirectly furthered the interest of Florida in preventing actual or apparent

corruption by encouraging participation in the Florida public campaign financing

system and was narrowly tailored to serve that end. We agree with the district

court that Davis requires Florida to justify its excess spending subsidy by reference

to the anticorruption interest, but conclude that Florida cannot satisfy its burden of

establishing that its subsidy furthers that interest in the least restrictive manner

possible. We reverse the judgment of the district court and preliminarily enjoin the

Secretary of State of Florida from releasing funds to McCollum under the excess

spending provision.

                                 I. BACKGROUND

      To explain the background of this appeal, we first address the campaign for



                                            3
the Republican nomination for governor of Florida. We then discuss the Florida

campaign finance laws. Finally, we discuss the procedural history of this appeal.

  A. The 2010 Campaign for the Republican Nomination for Governor of Florida

      Richard Scott is a candidate for Governor of the State of Florida and is

currently seeking the nomination of the Republican Party for that office. Despite

having never held or campaigned for public office, Scott announced his candidacy

for governor in April 2010. Scott is wealthy and describes himself as a former

“health care executive and businessman.” Last year, he founded an organization,

Conservatives for Patients’ Rights, to “promote free market principles in health

care reform.” Regarding his candidacy, Scott states that he is “running as a

conservative outsider who is a successful businessman with the experience to

create jobs, hold government accountable, and turn the state around.”

      Scott’s main opponent in the Republican primary is Ira William (“Bill”)

McCollum Jr., the current Attorney General of Florida. Mike McCalister is the

other candidate for the Republican nomination, is not a party to this appeal, and is

described in the record as a nominal candidate. Unlike Scott, McCollum has a long

history in Florida politics. Before the voters of Florida elected McCollum attorney

general in 2006, McCollum had served for nearly 20 years as a Member of

Congress from Florida. McCollum had also twice campaigned unsuccessfully as a



                                          4
candidate for United States Senator from Florida. By his own admission,

McCollum has substantial “experience running a campaign for statewide office in

Florida.” Consequently, he also has “substantial experience in raising the funds

necessary to finance . . . a political campaign in a state such as Florida in which the

election law limits the amount that individuals can contribute to a candidate.”

McCollum is also familiar with the Florida Election Campaign Financing Act, and

he “consider[ed] the benefits of the Act, as well as the restrictions placed on a

candidate by the Act,” when he decided to participate in the Florida public

campaign financing system.

      McCollum elected to participate in the Florida system of public campaign

financing, but Scott did not. Scott contends that he “believe[s] it is unfair to ask

the taxpayers of Florida to subsidize the campaigns of politicians, especially in

these difficult economic times.” Rather than rely on public financing, Scott has

decided to fund his campaign “substantially” with his own money.

      Scott has funded a substantial campaign. According to Scott, he has

compensated for his “relatively late entry into the race” and the fact that his

principal opponent is “a politician who has been a fixture in Florida politics since

1980” by spending, between April 9 and July 7 of this year, approximately $21

million in support of his candidacy. Scott maintains that he has spent this money



                                           5
on televison, radio, and mail advertising; travel; and “other voter education

efforts.” He explains that these expenditures have permitted him to “introduce

[him]self to Florida voters, convey [his] political positions, and articulate [his]

policy differences with Mr. McCollum and other gubernatorial candidates in a

relatively short period of time.”

      Not surprisingly, these large expenditures, in Scott’s words, “have proven to

be extremely successful” in assisting his candidacy. According to a poll of likely

voters in the Republican primary conducted by Quinnipiac University, on June 10,

2010, Scott led McCollum 44 percent to 31 percent. But opinion polls of random

selections of voters are snapshots with margins of error, and campaigns are, to say

the least, dynamic projects.

      After McCollum’s campaign manager, Jack Williams, “observed Mr. Scott’s

extensive radio and television campaign advertising throughout Florida,” the

McCollum campaign responded to Scott’s expenditures by altering its advertising

strategy. The McCollum campaign purchased advertising “many weeks before

originally planned.” According to Williams, McCollum spent $1 million on radio

and television advertising through May 2010 and another $2.2 million through July

10, 2010. As of July 10, McCollum had $800,000 left to spend on his campaign,

but McCollum is still scheduled to receive (if he has not already received) upwards



                                            6
of $2 million in public funds to match private qualified contributions he has raised.

      Notwithstanding the apparent success of his expenditures, Scott alleges he

has recently curtailed his campaign spending to avoid triggering a public subsidy

afforded to his opponent under the public financing system. The Florida public

financing system provides a subsidy to a participating candidate when an opposing

candidate who has chosen not to participate in public financing exceeds the

statutory expenditure limit, which for this election is $24,901,170, or $2 for each

registered voter. Fla. Stat. §§ 106.34, 106.355. Under the public financing system,

if Scott spends over this amount, any participating opponent in the Republican

primary for the nomination of governor is entitled to one public dollar for every

dollar Scott spends over the limit. Id. § 106.355.

      In his declaration, Scott alleged that, as he has approached this limit, he has

reduced his campaign spending “in a drastic manner” to ensure that he is enabling

McCollum’s campaign for as few days as possible. He stated that from June 25 to

July 2, he “cut by roughly half” the total amount of television time purchased for

certain advertisements and limited the markets in which he ran those ads. Scott

alleged that he halted all television and radio advertisements from July 3 to July 6.

Scott asserted that he also cut by 40 percent the total amount of television time that

he purchased for certain advertisements from July 7 to July 13. Scott stated that he



                                           7
relied more on advertising purchased by a section 527 organization that he controls

because the spending of that section 527 organization does not count as a campaign

expenditure. The advertising purchased by the section 527 organization could not

by law directly advocate Scott’s election and was more expensive than

advertisements that Scott could have purchased through his campaign because

campaigns receive a discount under Florida law. Scott also alleged that he had

reduced campaign travel for the two weeks preceding July 7. Scott also stated that

he reduced spending on his absentee ballot program from approximately $1 million

to $500,000. Scott asserted that he reduced voter-contact mail; limited staff hiring;

reduced the use of paid callers to contact potential voters; and curtailed fundraising

efforts.

       Despite these reductions, Scott estimates that he will exceed the expenditure

threshold “well before” the Republican primary on August 24. Scott does not

expect that his reluctance to spend money on his campaign will abate when he

exceeds that threshold. After he exceeds the threshold, Scott will “engage in less

campaign speech than would be the case if [his] opponents were not eligible to

receive subsidies under section 106.355.” Scott explains that he has a

constitutional right to avoid providing his opponents “with a competitive

advantage and in turn permitting them to counteract and diminish [his] campaign



                                           8
speech.”

       B. The Florida Laws Regarding the Financing of Election Campaigns

      Florida laws regulate campaign financing for all candidates, political

committees, committees of continuous existence, electioneering communication

organizations, and political parties. Id. §§ 106.011–106.36. A candidate may not

accept a contribution in excess of $500 from any person, political committee, or

committee of continuous existence during an election. Id. § 106.08(1)(a). The

statute defines a “person” as “an individual or a corporation, association, firm,

partnership, joint venture, joint stock company, club, organization, estate, trust,

business trust, syndicate, or other combination of individuals having collective

capacity.” Id. § 106.011(8). For the purpose of contribution limits, the statute

considers primary and general elections separate elections for all opposed

candidates. Id. § 106.08(1)(c). By law, a candidate for statewide office may not

accept contributions that exceed $250,000 in the aggregate from national, state, or

county executive committees of a political party. Id. § 106.08(2)(b). Florida law

does not limit the amount that a candidate may contribute personally to his

campaign. Id. § 106.08(1)(b)(1). All candidates must file regular reports of all

contributions received and all expenditures made by or on behalf of such candidate

with the Division of Elections. Id. §§ 106.07, 106.075.



                                           9
      Florida law does not consider “an expenditure made for, or in furtherance of,

an electioneering communication . . . a contribution to or on behalf of any

candidate.” Id. § 106.011(18)(c). An electioneering communication is defined as

any communication that is publically distributed by television, radio, satellite,

newspaper, magazine, direct mail, or telephone, and that “clearly identifie[s] [a]

candidate for office without expressly advocating the election or defeat of a

candidate.” Id. § 106.011(18)(a). The parties understand Florida law to permit a

candidate to further his campaign by coordinating electioneering expenditures with

organizations commonly known as section 527 organizations, which draw their

name from the Internal Revenue Code that grants them tax-exempt status. See

I.R.C. § 527. Section 527 of the Internal Revenue Code provides that an

organization “operated primarily for the purpose of directly or indirectly accepting

contributions or making expenditures” need not declare contributions, dues or

fundraising proceeds as income if the money is used for “the function of

influencing or attempting to influence the selection, nomination, election, or

appointment of any individual to any Federal, State, or local public office.” Id.

§ 527(c), (e). Unlike political action committees that directly advocate for the

election or defeat of a candidate, most section 527 organizations indirectly support

a candidate by electioneering communications and thus avoid regular disclosure of



                                          10
expenditures and contributions to the Federal Elections Commission. See id.

§ 527(j).

      In 2005, the Florida Division of Elections interpreted Florida law to mean

that expenditures of section 527 organizations that were coordinated with

candidates did not constitute contributions to those candidates. Electioneering

Communications, DE 05-04 (Fla. Div. of Elections June 28, 2005). The Secretary

informed the district court that electioneering expenditures also do not constitute

candidate expenditures. A recent federal court decision that invalidated the

provision of Florida election law upon which that interpretation is based calls into

question whether this coordination remains legal. See Broward Coal. of Condo.,

Homeowners Ass’n & Cmty. Orgs. Inc. v. Browning, No.4:08-cv-445-SMP (N.D.

Fla May 22, 2009). Regardless, the parties agree that candidates continue to

coordinate with section 527 organizations.

      In 1986, the Florida Legislature passed the Florida Election Campaign

Financing Act, 1986 Fla. Sess. Law Serv. ch. 86-276 (codified at Fla. Stat.

§§ 106.30–106.36). The Act establishes a system that provides matching public

funds to candidates for state political offices who agree to certain conditions. To

be eligible to participate in the system, a gubernatorial candidate must submit an

application for matching funds, Fla. Admin. Code Ann. r. 1S-2.047(1); be an



                                          11
opposed candidate, Fla. Stat. § 106.33; agree to abide by an expenditure limit,

which for the 2010 election is $24,901,170, id. § 106.34; raise an initial $150,000

in qualified contributions from Florida residents before receiving any public funds,

id. § 106.33(2)(a)(1); agree to limit loans or contributions from his personal funds

to $25,000, id. §106.33(3); limit contributions from national, state, and county

executive committees of a political party to $250,000 in the aggregate (this limit

applies to all candidates participating or not), id.; submit disclosure and reporting

statements of each qualified contribution, id. § 106.35(3)(a); and submit a post-

election audit of the campaign account, id. § 106.33(4). The Secretary represented

to the district court that a participating candidate, like a nonparticipating candidate,

remains free to coordinate electioneering expenditures with section 527

organizations, and these expenditures do not count toward the participating

candidate’s expenditure limit. See id. § 106.011(18)(c).

      After the Division of Elections for the State of Florida certifies a candidate

as eligible to participate in the system, the candidate is entitled to receive matching

funds for certain qualifying contributions. Id. § 106.35. Participating candidates

remain subject to the $500 cap on campaign contributions from persons or

committees, id. § 106.08(1)(a), but become eligible as participants in the public

financing system to receive matching state funds, up to $250, for each contribution



                                           12
made by a Florida resident after September 1 of the calendar year before the

election, id. § 106.35(2)(b). The state matches only $250 for aggregate

contributions from an individual that exceed $250. For each dollar of a qualifying

contribution that makes up all or part of the initial $150,000 in contributions a

gubernatorial candidate must initially raise, the state provides the participating

candidate $2 in public funds. Id. § 106.35(2)(a)(1). After the participating

candidate raises the initial $150,000 in contributions, the state matches qualifying

contributions dollar for dollar. Id. § 106.35(2)(a)(2).

      In 1991, the Florida Legislature adopted section 106.355, which includes the

excess spending subsidy that is the focus of this appeal. Section 106.355 provides

a subsidy to a participating candidate when an opposing candidate who does not

participate in public financing exceeds the statutory expenditure limit, which for

this election is $24,901,170. 1991 Fla. Sess. Law Serv. ch. 91-107 § 24 (codified

at Fla. Stat. § 106.355). Unlike the public funds that a participating candidate

receives from the state that match private contributions to that candidate, the

excess spending subsidy is tied to the spending of the participating candidate’s

opponent; Florida provides the participating candidate a dollar for every dollar his

nonparticipating opponent expends above the statutory expenditure limit. Fla. Stat.

§ 106.355. This dollar-for-dollar subsidy is not a matching fund because the



                                           13
participating candidate receives the subsidy regardless of any effort that he makes

to raise funds for his campaign. See id. (“[These] funds shall not be considered

matching funds.”). This section also provides that a participating candidate is

released from the expenditure limit to the extent that his nonparticipating opponent

exceeds the limit. Id. Participating candidates remain eligible for matching funds

up to the statutory expenditure limit for qualified private contributions and are

released from a penalty that would require reimbursement of funds for

contributions that exceed the expenditure limit. Id. Additionally, in enacting this

subsidy, the legislature declared that “[i]f any provision of the [1991 A]ct, or the

application thereof . . . is held invalid, the invalidity shall not affect other

provisions . . . of the [A]ct which can be given effect without the invalid

provision.” 1991 Fla. Sess. Law Serv. ch. 91-107 § 36.

       The Florida Legislature declared that it created the public financing system

out of concern that the cost of running “an effective campaign for statewide office

. . . discourage[s] persons from becoming candidates” and “limit[s] the persons

who run for such office to those who are independently wealthy,” or those who are

supported by political committees or special interest groups that are capable of

generating substantial contributions. Fla. Stat. § 106.31. According to the

enabling statute, “the purpose of public campaign financing is to make candidates



                                             14
more responsive to the voters of the State of Florida and as insulated as possible

from special interest groups,” and to dispel “the misperception [that] government

officials [are] unduly influenced by those special interests to the detriment of the

public interest.” Id. That statute also provides that the public campaign financing

system is intended to “encourage qualified persons to seek statewide elective office

who would not, or could not otherwise do so and to protect the effective

competition by a candidate who uses public funding.” Id. The legislature declared

its “interest in strengthening the integrity of, and public confidence in, the electoral

process.” 1991 Fla. Sess. Law Serv. ch. 91-107, pmbl.

                                C. Procedural History

      On July 7, after Scott decided that his expenditures would trigger the public

subsidy, Scott filed a complaint against Dawn Roberts, the Interim Secretary of

State of Florida. Scott asked the district court to declare unconstitutional the

provision of section 106.355 that creates the excess spending subsidy and to enjoin

the Secretary from enforcing it. Scott’s complaint asserted two counts: count one

alleged that the excess spending subsidy “chills free speech by imposing a

substantial burden on Mr. Scott’s well-established right to spend his own funds in

support of his own candidacy” in violation of the First and Fourteenth

Amendments; and count two alleged that the excess spending subsidy “treats



                                           15
candidates differently with respect to campaign expenditures based solely on

whether the candidate has elected to participate in the public financing system.”

According to count two of the complaint, the excess spending subsidy requires

Florida to subsidize the campaign of a participant, but not of a nonparticipant, after

a nonparticipant exceeds the expenditure threshold, in violation of the Equal

Protection Clause of the Fourteenth Amendment. Scott did not pursue count two

in the district court and has not pursued it in this appeal.

      Also on July 7, Scott moved the district court for a preliminary injunction

and requested a hearing on his motion by July 16. In a memorandum of law that he

filed with his motion, Scott argued that the decision of the Supreme Court of the

United States on June 8, 2010, to stay the mandate in an appeal from the United

States Court of Appeals for the Ninth Circuit, which involved a materially similar

subsidy provision, and to lift the stay that the district court had entered after

enjoining the provision, suggested that he was likely entitled to preliminary relief.

See McComish v. Bennett, - - S. Ct. - -, No. 09A1163 (June 8, 2010); see also

McComish v. Bennett, - - F.3d - - , Nos. 10-15165, 10-15166, slip op. 9139 (9th

Cir. June 23, 2010); McComish v. Brewer, No. CV-08-1550-PHX-ROS (D. Ariz.

Jan. 20, 2010). Scott also argued that the harm caused by the excess spending

subsidy to his constitutional rights had become “ongoing and irreparable.”



                                            16
      On July 14, the district court held a hearing about Scott’s motion for a

preliminary injunction. Scott, the Secretary, and McCollum, whom the district

court permitted to intervene under Federal Rule of Civil Procedure 24(b),

participated in the hearing, and the district court permitted each side about one

hour to make arguments.

      The record before the district court consisted of five affidavits and the

parties’ briefs. Scott and McCollum submitted affidavits consistent with the facts

above. Jack Williams, McCollum’s campaign manager, submitted an affidavit

opposing the motion for a preliminary injunction that is consistent with the facts

above. Stephen Hazelton, the president and director of a media placement

company, submitted an affidavit on behalf of McCollum’s memorandum in

opposition that explains, in his opinion, the costs associated with television

advertisements in Florida and the importance of establishing a strategic media plan

early in a campaign. Sarah Bradshaw, the Assistant Director of the Florida

Division of Elections, who is responsible for overseeing the Florida public

financing system, submitted an affidavit that explains the system and verifies the

applicable expenditure limit.

      Before the district court, Scott argued that the First and Fourteenth

Amendments guarantee him the right to “spend unlimited amounts” of his personal



                                          17
funds to support his campaign and guarantee his campaign the right to spend an

unlimited amount to secure his election. See Buckley v. Valeo, 424 U.S. 1, 55–59,

96 S. Ct. 612, 652–54 (1976). He argued, based on Davis v. Federal Election

Commission, 128 S. Ct. 2759, that the excess spending subsidy severely burdened

his exercise of that First Amendment right and was thus subject to strict scrutiny,

which it could not survive. Scott did not contest that Florida could release

McCollum from the expenditure limit affecting participating candidates after Scott

exceeded that spending limit. Scott urged the district court to grant a preliminary

injunction because he was likely to prevail later on the merits, the injury he was

experiencing and would be experiencing is irreparable, and the equities and public

interest do not counsel against relief.

      The Secretary and McCollum responded that Scott’s claims were unlikely to

succeed on the merits because the subsidy did not burden Scott’s speech rights.

They argued that the subsidy only permitted Scott’s opponents to speak. They

asserted that any burden was justified by the interest of the state in “preventing

corruption and the appearance of corruption as well as encouraging participation in

the public campaign financing system as a means of preventing corruption.” They

argued that Davis is inapposite because the Florida system for public financing of

campaigns does not at any point impose asymmetrical contribution limits on



                                          18
participating and nonparticipating candidates. Finally, they urged the district court

not to grant preliminary relief because Scott was unlikely to prevail later on the

merits and had unnecessarily delayed filing suit. Moreover, they argued that it

would be inequitable to force McCollum to rearrange his campaign strategy, which

anticipated the subsidy, and deprive the public of two powerful and competing

voices during the final weeks of the campaign.

      After hearing from the parties, the district court stated, on the record, its

thorough findings of “the facts that deal with these candidates and this election.”

The district court found that McCollum had opted to participate in the public

financing system, would receive public funds based upon his qualifying

contributions, and was not going to exceed the expenditure cap governing

participating candidates. The district court also found that Scott had opted not to

participate and that he would exceed the expenditure threshold and entitle

McCollum to receive excess spending subsidies. The district court also found that

McCollum would have participated in the public funding system and raised as

much money as he had even if there had been no provision for an excess spending

subsidy. It found that McCollum “probably would have spent the same amount he

has spent, or very nearly the same amount that he has spent, with or without” a

provision for an excess spending subsidy. McCollum “probably spent mostly in



                                           19
response to Mr. Scott’s expenditures, and not so much in reliance on the

availability of [a subsidy] later on.” The district court also found that McCollum

could not reasonably have planned his campaign in reliance on the subsidy because

the issue of its legality “was out there, and it has been out there . . . and will be

after today.”

       The district court found that Scott would have “done just as he has done with

or without” the excess spending subsidy. The district court explained that there is

“no reason to conclude that [Scott] has changed his behavior up to this point for

fear that the [subsidy] would be triggered,” but the district court found that the

excess spending subsidy “will make a substantial difference going forward. If [the

excess spending subsidy] remains in place, Mr. Scott probably will reduce his

direct spending, either because he does not want to make funds available to Mr.

McCollum, or because Mr. Scott will be able to get his message out through 527s,

or in some indirect way.” The district court stated that, if “that happens, voters will

hear only indirectly rather than directly from Mr. Scott, which, of course, is a First

Amendment issue.”

       The district court denied Scott’s motion for a preliminary injunction. The

district court concluded that Scott had established irreparable harm and that the

equities and the public interest did not clearly favor one side over the other. For



                                            20
this reason, the district court stated that, if Scott were likely to prevail on the

merits, it would grant preliminary relief. With regard to the merits, the district

court concluded that the subsidy provision was probably constitutional. The

district court agreed with Scott that, under Davis, the subsidy provision imposed a

substantial burden on Scott’s right to free speech and could be justified only by a

compelling government interest. According to the district court, “The provision at

issue [in Davis] raised the cap for the opponent, so that the opponent could go out

and raise money and possibly spend it against the candidate. Here, it’s not just a

potential dollar. It’s a certain dollar.” The district court recognized that whether

the excess spending subsidy was narrowly tailored to the anticorruption interest

was a “very close issue” and it offered, under considerable time pressures, its “best

analysis of the law as it stands.”

       The district court concluded that Florida had a compelling interest in

preventing actual and apparent corruption that justified the excess spending

subsidy. It adopted a theory that neither party had suggested and that the district

court conceded had no basis in the statutory language or the legislative history.

According to the district court, the legislature adopted a $500 contribution limit

applicable to all candidates to combat corruption or the appearance of corruption.

“But the legislature may not have wanted to hamstring a candidate.” The district



                                            21
court posited that the legislature could have addressed that concern by raising “the

limit when a nonparticipant went over the cap.” The court stated that such a

solution would be permissible under Davis because “Davis expressly said that, if

the provision raised the contribution limit for both candidates, for all candidates, it

would be constitutional.” The district court, however, explained that the legislature

may not have wanted to adopt that solution because “keeping the $500 limit fights

corruption better.” Additionally, “raising the limit late in the game isn’t very

workable” because it would be difficult for “candidates [to] go back to his or her

contributors and seek more money.” The district court concluded that the

legislature “could reasonably decide, I’m not going to raise the limit; I don’t want

to hamstring the candidate who has opted in; and, thus, promoting the

anticorruption goal.” “And so the legislator can reasonably say, what I’m going to

do is match the expenditures by the candidate that goes over. That way, I have

offset the effect of the $500 cap on contributions.” The district court conceded that

it could find “no legislative history that sets it out quite like that,” but stated that it

found “it telling that the $500 cap came in at the same time as public financing,

and that the [excess spending subsidy] came in as part of it.”

                            II. STANDARD OF REVIEW

       We review the decision to deny a preliminary injunction for abuse of



                                             22
discretion. Solantic, LLC v. City of Neptune Beach, 410 F.3d 1250, 1253–54

(11th Cir. 2005). In so doing, we review the findings of fact of the district court

for clear error and legal conclusions de novo. This That & the Other Gift &

Tobacco, Inc. v. Cobb Cnty., Ga., 285 F.3d 1319, 1321 (11th Cir. 2002).

A party seeking a preliminary injunction bears the burden of establishing its

entitlement to relief. Citizens for Police Accountability Political Comm. v.

Browning, 572 F.3d 1213, 1217 (11th Cir. 2009). In considering the propriety of

preliminary relief, we consider four factors: (1) whether there is a substantial

likelihood that the party applying for preliminary relief will succeed later on the

merits; (2) whether the applicant will suffer an irreparable injury absent

preliminary relief; (3) whether the harm that the applicant will likely suffer

outweighs any harm that its opponent will suffer as a result of an injunction; and

(4) whether preliminary relief would disserve the public interest. E.g., Burk v.

Augusta-Richmond Cnty., 365 F.3d 1247, 1262–63 (11th Cir. 2004). When the

state is a party, the third and fourth considerations are largely the same. Garcia-

Mir v. Meese, 781 F.2d 1450, 1455 (11th Cir. 1986).

                                 III. DISCUSSION

      Scott contends that he is entitled to a preliminary injunction because his

complaint under the First and Fourteenth Amendments is likely to succeed, the



                                          23
burden on his right to free speech is irreparable, and, as the district concluded, the

balance of the harms and the public interest do not counsel against an injunction.

The Secretary and McCollum disagree with all of those statements. We agree with

Scott.

         We address the propriety of preliminary relief in four parts. First, we

explain that Scott is highly likely to succeed on his claim that the excess spending

subsidy severely burdens his constitutional rights. Second, we explain why Scott’s

injury is irreparable. Third, we explain that the balance of the harms and

considerations of the public interest do not counsel against relief. Fourth, we

conclude by addressing the propriety of preliminary relief in the light of our

analysis in the first three sections.

         A. Scott’s First Amendment Claim Is Likely to Succeed on the Merits.

         Scott argues that the excess spending subsidy is unconstitutional because it

severely burdens his right to spend in support of his candidacy and is thus subject

to strict scrutiny, which it cannot survive. He argues that Davis compels this

conclusion. The Secretary and McCollum respond that the subsidy does not

substantially burden Scott’s right to spend in support of his candidacy and is not

subject to strict scrutiny. They argue that Davis is inapposite, but even if it applies,

they argue that the subsidy survives strict scrutiny because it furthers the legitimate



                                            24
interest of Florida in preventing corruption and the appearance of corruption in

politics. They contend that the subsidy encourages participation in the public

campaign financing system and the public financing system prevents corruption

and the appearance of corruption.

      We agree with Scott that Davis requires us to subject the excess spending

subsidy to strict scrutiny. We conclude that, even if the subsidy encourages

participation in the public financing system and indirectly prevents corruption or

the appearance of corruption, the excess spending subsidy is not the least

restrictive means of doing so.

      Like the district court, we think it is obvious that the subsidy imposes a

burden on nonparticipating candidates, like Scott, who spend large sums of money

in support of their candidacies. When a nonparticipant vying for public office in

Florida spends more than $2 for each registered voter in support of his candidacy,

Florida provides direct financial support to his opponents. These participating

opponents use this money to further their own candidacies and attempt to defeat

the candidacy of the nonparticipant. When the participating candidates speak in

support of their own candidacies, they raise the cost of their nonparticipating

opponent’s speech in support of his candidacy. Neither McCollum nor Scott

disagrees with this fact. Indeed, that is why Scott is seeking to invalidate the



                                          25
subsidy and McCollum is defending it. Moreover, we know of no court that

doubts that a subsidy like the one at issue here burdens nonparticipants, apart from

whether it is a substantial burden under the First Amendment. See Green Party of

Conn. v. Garfield, - - F.3d - - , Nos. 09-3760-cv(L), 09-3941-cv(CON), slip op. 1,

at 49 (2d Cir. July 13, 2010); McComish, slip op. at 9164 (acknowledging but not

finding constitutionally significant the loss of “competitive advantage in

elections”); N.C. Right to Life Comm. Fund for Indep. Political Expenditures v.

Leake, 524 F.3d 427, 437 (4th Cir. 2008) (same); Daggett v. Comm’n on

Governmental Ethics & Election Practices, 205 F.3d 445, 464–65 (1st Cir. 2000)

(same).

      We agree with Scott and the district court that, under Davis, the burden of

Scott’s right of free speech is substantial. Davis, a candidate for the United States

House of Representatives, sued to enjoin enforcement of section 319(a) of the

Bipartisan Campaign Reform Act of 2002, otherwise known as the “Millionaire’s

Amendment.” 128 S. Ct. at 2766–67. Section 319(a) provided that, if Davis spent

enough of his own personal funds in support of his candidacy so that he could be

described as self-financing, his opponent could accept campaign contributions of

up to $6,900. Id. at 2766 & n.5. Davis would still have been limited to accepting

campaign contributions of $2,300 or less. Id. at 2766. Davis alleged that the



                                          26
asymmetrical contribution limits that applied when he self-funded his campaign

unconstitutionally burdened his right to make unlimited expenditures in support of

his campaign “because making expenditures that create the imbalance has the

effect of enabling his opponent to raise more money and to use that money to

finance speech that counteracts and thus diminishes the effectiveness of” his own

speech. Id. at 2770. The Supreme Court agreed with this argument and

invalidated the Millionaire’s Amendment because it did not satisfy a compelling

government interest. Id. at 2772–74. Davis described as an “unprecedented

penalty,” a “special and potentially significant burden,” a “drag,” an “abridgment,”

and a “substantial burden” the grant of the right to an opponent to raise funds under

a relaxed contribution cap. Id. at 2771–72. That is, a candidate exercising his right

to spend without restriction his personal funds on his campaign is burdened

substantially when his opponent is permitted the opportunity to raise more money

than he otherwise would have been permitted to raise.

      Like both the district court and the Second Circuit, we conclude that the

burden that an excess spending subsidy imposes on nonparticipating candidates “is

harsher than the penalty in Davis, as it leaves no doubt” that the nonparticipants’

opponents “will receive additional money.” Green Party, slip op. at 49 (emphasis

omitted). Although Davis concerned a discriminatory contribution system that



                                          27
burdened a self-funding candidate, what triggered strict scrutiny was the grant of a

competitive advantage—an increase in the ability of Davis’s opponent to speak.
128 S. Ct. at 2772 (“[T]he vigorous exercise of the right to use personal funds to

finance campaign speech produces fundraising advantages for opponents in the

competitive context of electoral politics.”). Davis also cited Day v. Holahan, 34
F.3d 1356, 1359–60 (8th Cir. 1994), which involved a subsidy to publicly financed

candidates that was tied to independent expenditures against those candidates, for

the proposition that the Millionaire’s Amendment imposed a “special and

potentially significant burden.” 128 S. Ct. at 2772. That is, the Supreme Court

equated the Millionaire’s Amendment with a statute that enabled the opponent of a

complaining candidate. Moreover, we doubt that the Court would describe as such

a significant burden the relaxation of a contribution limit that only ever applies to

candidates who, by definition, are mostly not relying on contributions. Finally, the

majority opinion in Davis, after establishing that the Millionaire’s Amendment

warranted strict scrutiny, all but stated that it was not thinking about the law in

terms of contribution limits. See id. at 2772 n.7 (“Even if § 319(a) were

characterized as a limit on contributions rather than expenditures, it is doubtful

whether it would survive.”).

      Although under Davis the subsidy must be “justified by a compelling state



                                           28
interest,” id. at 2772 (internal quotation marks omitted), the Secretary and

McCollum insist that the subsidy satisfies that test. They argue that the excess

spending subsidy furthers the interest of the state in fighting corruption and the

appearance of corruption, which the Supreme Court has suggested is probably the

only compelling interest that can justify a substantial burden on expenditures. See

id. at 2773 (citing Nixon v. Shrink Mo. Gov’t PAC, 528 U.S. 377, 428, 120 S. Ct.
897, 926 (2000) (Thomas, J., dissenting) (“[P]reventing corruption or the

appearance of corruption are the only legitimate and compelling government

interests thus far identified for restricting campaign finances.” (internal quotation

marks omitted))). The Secretary and McCollum contend that the subsidy furthers

the anticorruption interest by encouraging participation in the public campaign

financing system of Florida, which in turn prevents corruption or the appearance of

corruption. This argument is not novel. See Gable v. Patton, 142 F.3d 940, 947

(6th Cir. 1998); cf. Fed. Election Comm’n v. Nat’l Conservative Political Action

Comm., 470 U.S. 480, 514–18, 105 S. Ct. 1459, 1477–79 (1985) (White, J.,

dissenting). We are willing to assume, for the sake of argument, that the subsidy

encourages participation in the public financing system of Florida. See Gable, 142
F.3d at 950.

      The parties have not sufficiently explained how the Florida public financing



                                           29
system furthers the anticorruption interest. As we understand the system, it enables

candidates who are willing to accept limits on personal expenditures and campaign

expenditures, and it grants participating candidates public money. In all other

respects, the system enables candidates who run campaigns that are

indistinguishable from the campaigns of nonparticipants like Scott. At this early

stage, we outline our concerns as follows.

      The limit that the public campaign financing system imposes on the personal

expenditures of participating candidates does not appear to reduce corruption or the

appearance of corruption. The Supreme Court has explained that “the use of

personal funds reduces the candidate’s dependence on outside contributions and

thereby counteracts the coercive pressures and attendant risks of abuse” of

campaign contributions. Buckley, 424 U.S. at 53, 96 S. Ct. at 651. The Supreme

Court reaffirmed this principle in Davis when it held that discouraging the use of

personal funds by wealthy candidates for federal office “disserves the

anticorruption interest.” 128 S. Ct. at 2773. Thus, by encouraging individuals to

accept a limit on personal expenditures, the subsidy does not appear to reduce

corruption.

      The limit on general campaign expenditures also does not appear to enable

candidates who are, or may be perceived as being, less corrupt than their



                                         30
nonparticipating peers. As we have explained, in Florida, every candidate for

public office, whether participating or not, is subject to a $500 limit on campaign

contributions. Fla. Stat. § 106.08(1)(a). And when contributions are so limited,

the Supreme Court has told us that a limit on general campaign expenditures does

not serve the anticorruption interest. “The major evil associated with rapidly

increasing campaign expenditures is the danger of candidate dependence on large

contributions.” Buckley, 424 U.S. at 55, 96 S. Ct. at 652. And “[t]he interest in

alleviating the corrupting influence of large contributions is served by . . .

contribution limitations.” Id. Indeed, in a state like Florida that aggressively limits

campaign contributions, general campaign expenditures, excepting those of self-

funding candidates, reflect “the size and intensity of the candidate’s support.” Id.

at 56, 96 S. Ct. at 652.

      At bottom, the Florida public campaign financing system appears primarily

to advantage candidates with little money or who exercise restraint in fundraising.

That is, the system levels the electoral playing field, and that purpose is

constitutionally problematic. Id. at 56–57, 96 S. Ct. at 652–53. The Supreme

Court explained in Davis, “[d]ifferent candidates have different strengths” and

“[l]eveling electoral opportunities means making and implementing judgments

about which strengths should be permitted to contribute to the outcome of an



                                           31
election.” 128 S. Ct. at 2773–74; see also Buckley, 424 U.S. at 56–57, 96 S. Ct. at

653 (“[T]he equalization of permissible campaign expenditures might serve not to

equalize the opportunities of all candidates, but to handicap a candidate who lacked

substantial name recognition or exposure of his views before the start of the

campaign.”). The Supreme Court has explained that a state cannot burden a

candidate’s First Amendment rights for the reason that, in Scott’s words, “he is a

newcomer to the political scene who has the financial resources to mount a

credible challenge to entrenched career politicians.”

      None of this is to say that the public financing system of Florida does not

benefit the people of Florida or that public financing generally is not a system

worthy of public resources. Buckley, 424 U.S. at 92–93, 96 S. Ct. at 670

(explaining that a federal system of public financing of election campaigns

represents a legislative effort “not to abridge, restrict, or censor speech, but rather

to use public money to facilitate and enlarge public discussion and participation in

the electoral process, goals vital to a self-governing people” and thereby “furthers

. . . pertinent First Amendment values”). In some circumstances, public financing

may serve an anticorruption interest by “eliminating the improper influence of

large private contributions.” Id. at 96, 96 S. Ct. at 671. It is only to say that

Florida, in the light of the election laws it has adopted, cannot impose a “special



                                           32
and potentially significant burden,” Davis, 128 S. Ct. at 2772, on the First

Amendment rights of nonparticipating candidates who do not wish, for whatever

reason, to accept public money and its attendant limitations on the theory that its

public financing system reduces actual or apparent corruption. Perhaps the parties,

under the supervision of the district court, may want to develop the record more

about this matter.

      Even if we were certain that the public financing system of Florida furthers

an anticorruption interest, we agree that Scott has proved a likelihood that the

excess spending subsidy is not the least restrictive means of encouraging that

participation. Scott argues that Florida can effectively encourage participation in

“innumerable ways.” Scott contends that Florida could provide a larger initial

grant of public funds to participating candidates, increase the amount of its

matching contributions on qualifying fundraising, or institute progressively higher

matching ratios for participating candidates who prove able to raise money from

contributors. Scott also does not object to the provision that releases McCollum

from the expenditure ceiling that applies to publicly funded candidates after Scott

exceeds that same ceiling. Although at some point even enticements not tied to

protected speech might render a “voluntary” public financing system that includes

expenditure limits compulsory in violation of the First Amendment, e.g., N.C.



                                          33
Right to Life Comm., 524 F.3d at 436, we accept for purposes of this appeal

Scott’s concession that Florida could implement these rules.

      We agree with Scott that Florida could encourage participation to virtually

the same degree that it maintains it currently does by doing no more than releasing

participating candidates from the expenditure ceiling. This release would place

participating and nonparticipating candidates on equal footing, except that

participating candidates could not spend as much of their own personal resources

in support of their campaigns. So the only prospective candidates who would

resist participating under this system would be the wealthy, who already have less

incentive to join. Consequently, this system would be no less effective than the

system currently in place, but would burden nonparticipating candidates to a lesser

degree. Florida has given us no reason to think that this system would be less

effective, which is its burden when one of its laws is subject to strict scrutiny under

the First Amendment. E.g., United States v. Playboy Entm’t Grp., Inc., 529 U.S.
803, 816–17, 120 S. Ct. 1878, 1887–88 (2000).

      In sum, Davis requires that Florida justify the excess spending subsidy by

establishing that it furthers a compelling state interest. Florida has stated that the

excess spending subsidy furthers its anticorruption interest by encouraging

participation in its public financing system. Florida has not, however, proved that



                                           34
the excess spending subsidy furthers the anticorruption interest in the least

restrictive manner. Scott is likely to prevail on the merits of his claim.

                           B. Scott’s Injury Is Irreparable.

      Scott argues that the harm he stands to suffer if we do not grant preliminary

relief is “irreparable.” Scott contends that when he triggers the excess spending

subsidy, he will speak less than he wants. Moreover, he states that he will direct

more of his speech through section 527 organizations, which cannot speak

unfettered in favor of his candidacy. The district court credited these claims.

Neither the Secretary nor McCollum denies that these harms will accrue if we do

not enjoin enforcement of the excess spending subsidy. Instead, they argue that

Scott has no right, under the First Amendment, to avoid those harms, but that

argument is about whether Scott is likely to succeed later on the merits.

      Scott’s alleged injury is obviously irreparable. An injury is irreparable “if it

cannot be undone through monetary remedies.” Cunningham v. Adams, 808 F.2d
815, 821 (11th Cir. 1987). Even when a later money judgment might undue an

alleged injury, the alleged injury is irreparable if damages would be “difficult or

impossible to calculate.” Fla. Businessmen for Free Enter. v. City of Hollywood,

648 F.2d 956, 958 n.2 (5th Cir. Unit B June 1981). We have repeatedly held that

harms to speech rights “‘for even minimal periods of time, unquestionably



                                           35
constitute[] irreparable injury’” supporting preliminary relief. Id. at 958 (quoting

Elrod v. Burns, 427 U.S. 347, 373, 96 S. Ct. 2673, 2690 (1976)); see also KH

Outdoor, LLC v. City of Trussville, 458 F.3d 1261, 1271–72 (11th Cir. 2006);

Let’s Help Fla. v. McCrary, 621 F.2d 195, 199 (5th Cir. 1980). “The rationale

behind these decisions [is] that chilled free speech . . . , because of [its] intangible

nature, could not be compensated for by monetary damages; in other words,

plaintiffs could not be made whole.” Ne. Fla. Chapter of the Ass’n of Gen.

Contractors of Am. v. City of Jacksonville, Fla., 896 F.2d 1283, 1285 (11th Cir.

1990). Scott has established irreparable injury.

    C. Each Candidate Will Suffer if He Loses This Appeal, and a Preliminary
            Injunction Would Not Be Adverse to the Public Interest.

       The parties have opposite views of the relative magnitude of the harms

likely to befall them if we grant or deny preliminary relief. Scott argues that the

harm so far inflicted upon his ability to speak in support of his campaign is

“significant” and “will only deepen” if we do not enjoin operation of the excess

spending subsidy. Scott argues that the Secretary has no interest in enforcing the

subsidy and that McCollum would not be harmed by an injunction because he

would remain free to fundraise and spend money in support of his candidacy free

of the expenditure cap under which he is currently operating. McCollum responds

that he would be seriously harmed by an injunction because it would “leave him at

                                            36
a severe disadvantage for the crucial homestretch of the campaign and would

impede his ability to convey his message to the electorate.” The Secretary, for her

part, contends that an injunction would generate chaos in the final weeks of the

campaign and disserve the anticorruption interest of the state. McCollum echoes

the concern that an injunction would “thwart the State from running a fair and

orderly gubernatorial election.” The Secretary and McCollum also maintain that

we should consider that Scott could have filed suit to enjoin the excess spending

subsidy at least three months ago and that participating candidates like McCollum

have developed campaign strategies in reliance on the subsidy, but we doubt that

an earlier complaint would have been ripe so as to satisfy the constitutional

requirements of a justiciable controversy. Texas v. United States, 523 U.S. 296,

300, 118 S. Ct. 1257, 1259–60 (1998). Scott replies that his opponents could not

reasonably have relied on the subsidy in the light of the legal cloud that has long

surrounded such laws.

      No party to this appeal is obviously worse served by a preliminary

injunction. On this record, we think that each candidate will speak less if he loses

this appeal. Scott will avoid aiding his opponent and McCollum will have less

money to support his campaign. We cannot say that the public has an interest in

hearing more or less from either party.



                                          37
      We also cannot say that enjoining the subsidy will disrupt the looming

election. An injunction would require the Secretary to do nothing and permit Scott

and McCollum to carry on campaigning as they have for the last several months.

This appeal is not a case in which preliminary relief would require the state to

cancel or reschedule an election, discard ballots already cast, or prepare new

ballots or other election materials. Cf. Nader v. Keith, 385 F.3d 729 (7th Cir.

2004); Sw. Voter Registration Educ. Project v. Shelley, 344 F.3d 914 (9th Cir.

2003) (en banc).

      The equities similarly do not clearly counsel against or in favor of

preliminary relief. The district court found that McCollum has not planned his

campaign spending in reliance on the subsidy, but has instead spent what he has to

avoid falling even farther behind his main opponent. McCollum contends that his

affidavit, and the affidavit of his campaign manager, directly contradict that

finding. Whether or not this finding is clearly erroneous, it is not inequitable to

upset this reliance.

      McCollum should have known that the excess spending subsidy was

vulnerable to legal challenge. On the day that the Supreme Court decided Davis, a

leading scholar of election law wrote that the decision “calls all [asymmetrical]

provisions in public financing systems into question.” Rick Hasen, Initial



                                          38
Thoughts on FEC v. Davis: The Court Primes the Pump for Striking Down

Corporate and Union Campaign Spending Limits and Blows a Hole in Effective

Public Financing Plans, Election Law Blog (June 26, 2008, 7:55 AM),

http://electionlawblog.org/archives/011095.html (all Internet materials as visited

July 30, 2010, and available in the Clerk of the Court’s case file). After Davis and

before Scott entered the Florida Republican primary, two federal district courts had

declared similar state laws unconstitutional. See McComish, slip op. 9139; Green

Party of Conn. v. Garfield, 648 F. Supp. 2d 298 (D. Conn. 2009). We agree with

the district court that if McCollum did not know that he could not comfortably rely

on a subsidy under section 106.355 in the event that an opponent ran an expensive

campaign it cannot be said that his reliance was reasonable.

      Moreover, the finding of the district court that Scott did not purposefully

delay filing suit is not clearly erroneous. For the reasons that McCollum should

have known that the excess spending subsidy was possibly illegal, so should have

Scott. But the record supports a finding that Scott, who had never run a campaign

of any sort in Florida, may not have understood until he began campaigning just

how expensive the campaign he hoped to run would prove. That Scott also

apparently stated publicly that he would not exceed the Florida expenditure limit is

probably a reflection of that inexperience, instead of the result of calculated



                                           39
misdirection.

      In sum, each candidate stands to suffer if he loses this appeal and it is not

obvious who stands to suffer more. The public is similarly harmed to a small

degree no matter the outcome, as it is likely to hear less from one or the other

candidate, but there is no danger of disrupting the looming election. We cannot

say that granting preliminary relief would be unfair to McCollum.

                  D. Scott Is Entitled to a Preliminary Injunction.

      Scott has persuaded us that he is entitled to preliminary relief. For the

reasons we have stated, Scott is exceedingly likely to prevail on the merits of his

claim that the excess spending subsidy violates the First Amendment. Davis

compels this conclusion. Moreover, as we have explained, preliminary relief

would not be adverse to the public interest.

      On this record, because Scott is highly likely to prevail after a full trial on

the merits, we must enjoin the operation of the excess spending subsidy. Courts

have often treated the likelihood of success on the merits as dispositive where, as

here, difficult to quantify and apparently similar harms are at issue. 11A Charles

Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure

§ 2948.3 (2d ed. 1995). “[T]he less certain the district court is of the likelihood of

success on the merits, the more plaintiffs must convince the district court that the



                                           40
public interest and balance of hardships tip in their favor.” Sw. Voter Registration

Educ. Project, 344 F.3d at 918. We have even treated the merits as influencing our

view of the relative severity of the harms. Most relevant here, when assessing the

severity of burdens on speech, we have held that “even a temporary infringement

of First Amendment rights constitutes a serious and substantial injury.” KH

Outdoor, 458 F.3d at 1272. Similarly, we have held that the public, when the state

is a party asserting harm, has no interest in enforcing an unconstitutional law. See

id. (“[T]he city has no legitimate interest in enforcing an unconstitutional

ordinance.”); Fla. Businessmen for Free Enter., 648 F.2d at 959 (“Given

appellants’ substantial likelihood of success on the merits, however, the harm to

the city from delaying enforcement is slight.”). So we are in complete agreement

with the view of the district court that Scott is entitled to relief if his claim is likely

to succeed. Although we appreciate the careful consideration the district court

accorded these difficult issues, we disagree with the final step of its reasoning.

       One final point about severance, because the district court raised the issue.

The district court suggested that, in the light of its view of the manner in which the

excess spending subsidy encouraged participation in the public financing system,

invalidating the subsidy might also require invalidating the $500 contribution limit.

It is not clear whether the district court thought that it might have to strike the



                                             41
contribution limit as it applied to all candidates or only participating candidates.

No party, however, suggests that we cannot preliminarily enjoin enforcement of

the excess spending subsidy without also preliminarily enjoining enforcement of

other provisions of the Act, and Scott argues that consideration of the severance

issue is premature anyway.

      Consideration of the issue of severance might be premature because we will

not invalidate—only preliminarily enjoin—the excess subsidy provision, but we

have no problem concluding that the excess spending subsidy is severable. Florida

“clearly favors (where possible) severance of the invalid portions of a law from the

valid ones.” Solantic, 410 F.3d at 1269 n.16 (internal quotation marks omitted).

Florida employs a well-established four-part test to determine whether severance is

appropriate: (1) the unconstitutional provision can be separated from the remaining

valid provisions; (2) the legislative purpose of the act can be achieved without the

invalid provision; (3) the valid and invalid features are not so inseparable that the

legislature could only have wanted them to exist together; and (4) a complete act

remains after severance. Women’s Emergency Network v. Bush, 323 F.3d 937,

948–49 (11th Cir. 2003). Here, as is “in almost any case,” we can easily separate

the excess spending subsidy from the remainder of the Act and the Act remains

complete even after severance. Id. at 949. We disagree with the district court that,



                                           42
because the legislature adopted a $500 limit on private contributions when it

created the excess spending subsidy, the two provisions are tied so that we could

not enjoin the operation of only the subsidy. The $500 limit on private

contributions is generally applicable so that it burdens all candidates even when

none accept public funds. Moreover, we have little trouble concluding that the

Florida Legislature would want to sever the subsidy because the Act contains a

severability provision that applies to “any provision of [the] act,” 1991 Fla. Sess.

Law Serv. ch. 91-107 § 36. See Smith v. Dep’t of Ins., 507 So. 2d 1080, 1090

(Fla. 1987). For the reasons that we concluded that the subsidy was not narrowly

tailored to the goal of encouraging participation in the public financing system, we

also conclude that the legislative purpose of the Act can be served without the

subsidy.

                                IV. CONCLUSION

      The judgment of the district court is REVERSED. Because Scott has

established his entitlement to a preliminary injunction, it is ordered that the Interim

Secretary of State of Florida, Dawn K. Roberts, and all officers, agents, and

employees of the office of the Secretary of State are PRELIMINARILY

ENJOINED from releasing funds to Ira William (“Bill”) McCollum Jr., under the

excess spending subsidy of section 106.355 of the Florida Election Campaign



                                           43
Financing Act, Fla. Stat. § 106.355. Our jurisdiction over this appeal, 28 U.S.C.

§ 1292(a)(1), “does not defeat the power of the trial court to proceed further with

the case.” 16 Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal

Practice and Procedure § 3921.2, at 53 (2d ed. 1996). “It was not intended that the

cause as a whole should be transferred to the appellate court prior to the final

decree.” Ex parte Nat’l Enameling & Stamping Co., 201 U.S. 156, 162, 26 S. Ct.
404, 406 (1906).

      REVERSED AND PRELIMINARY INJUNCTION ENTERED.




                                          44